Citation Nr: 0945768	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.M., and H. M. 




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO, in pertinent part, denied service connection 
for a back disability and hypertension.  The Veteran 
perfected an appeal of those denials.  

In July 2009, the Veteran and two witnesses testified before 
the undersigned Acting Veterans Law Judge sitting at the RO 
in Atlanta.  A copy of the hearing transcript is of record 
and has been reviewed.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is warranted.  There is outstanding evidence in 
this case which must be obtained before the claims can be 
adjudicated.  In addition, the Veteran should be afforded a 
VA examination to evaluate the nature and etiology of any 
back disability or hypertension that he may have.  

At the July 2009 hearing, the Veteran reported seeing various 
private doctors for his back condition and hypertension.  In 
particular, the Veteran reported seeking treatment from Dr. 
Marshall and Dr. Sarato.  The claims file is void of any 
treatment records from Dr. Sarato.  The claims file contains 
some private treatment records from Dr. Marshall; however, it 
is unclear whether the claims file contains all of the 
identified private treatment records.  Without such records, 
the Board is precluded from proper appellate review of the 
Veteran's claim.  As such, the Board finds that a remand is 
necessary to obtain the outstanding private treatment records 
and associate them with the claims file.  

The Board points out that the Veteran has received treatment 
at the Dublin and Albany VA Medical Centers (VAMCs).  
However, the claims file is void of any VA treatment records.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Dublin and Albany VAMCs, following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting records from 
Federal facilities.

Finally, the Veteran should be afforded a VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  In McLendon, the 
Court observed that the third prong, which requires that the 
evidence of record "indicates" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Unfortunately, despite all means being exhausted, the 
Veteran's service treatment records are unavailable.  
However, private treatment records reflect that the Veteran 
has been diagnosed with hypertension as well as 
variously-characterized back disabilities.  Furthermore, the 
Board notes that the Veteran has offered competent statements 
regarding injury and symptoms that he experienced during 
active military service.  In addition, the Veteran has 
testified to continuity of symptomatology.  

However, there is insufficient competent medical evidence of 
record to make a decision to determine whether his back 
disability and hypertension are causally related to service.  
Therefore, given the evidence of record demonstrating current 
diagnoses of hypertension and a back disability, an 
examination and medical opinion(s) are required to determine 
the nature and etiology of these disorders.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for a back 
condition or hypertension, which are not 
currently associated with the Veteran's 
claims file should be requested.  
Specifically, any outstanding records 
from Dr. Marshall and Dr. Sarato should 
be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Obtain all outstanding records of 
hypertension and back evaluation and 
treatment that the Veteran may have 
received at the Albany and Dublin VAMCs 
since his separation from service.  In so 
doing, follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.  After the above development has been 
completed and all responses have been 
associated with the claims file, schedule 
the Veteran for a VA examination(s) by an 
appropriate specialist to determine the 
current nature and etiology of any 
current back disability or hypertension.  
The claims file must be made available to 
and reviewed by the examiner(s) in 
connection with the examination(s).  All 
tests deemed necessary should be 
conducted.  

The examiner(s) should provide a 
diagnosis of any current back disability 
or hypertension found.  For any such 
diagnosis made on examination, the 
examiner should express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that such 
disorder is(are) related to the Veteran's 
active military service.  A complete 
rationale for any opinions should be 
provided.  

4.  Following any additional development 
deemed appropriate, review the entire 
claims file and then readjudicate the 
claims on appeal.  If a decision remains 
unfavorable, then issue an updated 
supplemental statement of the case and 
give the Veteran and his representative 
an opportunity to respond.  Then, if in 
order, return the appeal to the Board.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


